ATTORNEY GRIEVANCE COMMISSION* IN THE

OF MARYLAND *
100 Community P1aee, Suite 3301 * COURT OF APPEALS
Crownsville, MD 21032 *
* OF MARYLAND
Petitioner * '
*
v. *
* Misc. Doeket AG
GWYN CARA HOERAUF * No. 117
* September Term 2013
>l<
*
Respondent *
>l=
ORDER
This matter came before this Court on Respondent’s Petition for Expedited Reinstatement
to the Bar of Maryland.
The Court having considered the Petition and the Response of Bar Counsel, it is this
23rd day of September , 2014,

ORDERED that the Petition be and the same is hereby GRANTED.

/s/ Glenn T. Harrell, Jr.
Senior Judge